UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7891



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRENCE THOMAS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
00-415-S, CA-02-3396-S)


Submitted:   March 6, 2003                 Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Thomas, Appellant Pro Se. Lisa M. Turner, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Thomas seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and denying the motion for reconsideration.    We have independently

reviewed the record and conclude that Thomas has not made a

substantial showing of the denial of a constitutional right.    See

Miller-El v. Cockrell,     U.S.       , 2003 WL 431659, at *10 (U.S.

Feb. 25, 2003) (No. 01-7662).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2